Case: 12-51056      Document: 00512466108         Page: 1    Date Filed: 12/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 12-51056                            December 10, 2013
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERMAINE TRAMON MEDEARIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:07-CR-43-1


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Jermaine Tramon Medearis appeals the 51-month sentence imposed
following the revocation of his supervised release. Medearis argues that the
sentence is unreasonable because it is greater than necessary to achieve the
goals of 18 U.S.C. § 3553(a). He asserts that the sentence does not punish him
for violating the court’s trust, but rather for the new conviction underlying the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-51056     Document: 00512466108       Page: 2   Date Filed: 12/10/2013


                                   No. 12-51056

revocation of his supervised release.         Medearis further argues that the
sentence punishes him for problems that he has been trying to overcome, i.e,
his depression and the ability to acclimate to life outside prison.
      We review preserved challenges to revocation sentences under a “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). However, because Medearis failed to object in the district court to the
reasonableness of his revocation sentence, our review is for plain error. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To show plain
error, Medearis must show a forfeited error that is clear or obvious and that
affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If Medearis makes such a showing, this court has the discretion to
correct the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id.
      Medearis has not shown error, plain or otherwise, with regard to his
revocation sentence. His 51-month sentence, which was at the bottom of the
sentencing range recommended by the policy statements, is entitled to a
presumption of reasonableness. See United States v. Lopez-Velasquez, 526
F.3d 804, 809 (5th Cir. 2008). To the extent that Medearis disagrees with the
revocation sentence or disputes the weight that the district court afforded
various sentencing factors, he has failed to rebut the presumption of
reasonableness. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
Accordingly, the judgment is AFFIRMED.




                                          2